Order affirmed, with ten dollars costs and disbursements, upon condition that the plaintiff tender to. the defendants a stipulation 'consenting to proceed to the trial of the action upon five days’ notice, before the court or a referee to be named by the court. In case of failure to tender such stipulation within three days after the entry of this order, the order appealed from is reversed, with ten dollars costs and disbursements. Held, that a decision of the controversy upon the merits should not be made upon this motion, but only after final judgment.- All concurred.